PER CURIAM:
After trial before the court, defendants were found guilty of grand larceny and malicious mischief* primarily on the basis of the testimony of an accomplice.
Appellants urge this court to reverse the conviction by adopting the so called accomplice corroboration rule. The rule, succintly stated, is that some independent fact or circumstances must corroborate the testimony of the accomplice. Under the rule, one cannot be convicted solely on the'accomplice's testimony.
*128In this case the trial judge, in making his oral findings, acknowledged that the prosecution case rested on the accomplice's testimony and correctly stated that: "The testimony of an accomplice even though apparently credible is of doubtful integrity and is to be considered with great caution."
In the Federal Courts, the accomplice corroboration rule has not been adopted. United States v Williams, 435 F 2d 642 (9th Cir. 1970), United States v Gudino, 432 F 2d 433 (9th Cir. 1970), Proffit v United States, 316 F 2d 705 (9th Cir. 1963), Audett v United States. 265 F 2d 837 (9th Cir. 1957), Tillery v United States. 411 F 2d 644 (5th Cir. 1969). If the trier of fact is convinced beyond a reasonable doubt that the defendant is guilty notwithstanding the evidence comes solely from the uncorroborated testimony of an accomplice, then the defendant will be convicted.
It is our opinion that should the Commonwealth wish to adopt the accomplice corroboration rule, the proper procedure is for the legislature to enact such a rule. We recognize that courts in certain jurisdictions have .taken it upon themselves to "judicially legislate" the rule. However, we think that this is a matter that is best left in the hands of the legislature.
As to the argument of defendants that the trial court did not have sufficient evidence to convict the defendants. *129we are satisfied tfyat once the trial coiirt believed the accomplice's testimony, there was no dear, error in finding the defendants guilty. The convictions are affirmed.
ALFEE UEETA, District Judge'
CRISTOBAL C. DUENAS, District Judge
ROBERT A. HEFNER, Designated Judge
ENTERED: /7J'/ (I